Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 05/09/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. There is no copy on file for reference EP 030852 (as stated in the IDS). There is, however, foreign reference EP 0380852 on record. The reference numbers must match in order for Examiner to consider the cited references.  

Response to Amendment
Amendments to the claims, filed on 5/09/2022, are accepted and do not introduce new matter. 
Amendment overcome previous prior art rejections, and is hereby entered. 
Claims 2-16, 18-25 and 29-31 are pending; claims 1, 17 and 26-28 are cancelled. 

Allowable Subject Matter
Claims 2-16, 18-25 and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 14, the prior art does not teach a quick-opening valve, for an extinguishing fluid vessel, comprising: an extinguishing fluid inlet disposed along an inlet axis, an extinguishing fluid outlet disposed along an outlet axis, a flow chamber which extends from the extinguishing fluid inlet to the extinguishing fluid outlet, a valve piston disposed in a piston chamber, and a valve seat, wherein the valve piston is movable back and forth between an opened-up position and a shut-off position such that the valve piston and the valve seat, in the shut-off position, bear against one another in fluid-tight fashion and, in the opened-up position, are spaced apart from one another such that the extinguishing fluid inlet and the extinguishing fluid outlet are fluidically connected to one another, wherein the inlet axis of the extinguishing fluid inlet and the outlet axis of the extinguishing fluid outlet are substantially aligned to one another, wherein the valve piston comprises a hollow valve piston that, in the shut-off position, fluidically connects the extinguishing fluid inlet and the piston chamber, wherein the hollow valve piston defines a central flow passage having a central axis aligned with the inlet axis of the extinguishing fluid inlet, wherein the valve seat has a radial seat surface parallel to the inlet axis, and the valve piston carries a radial sealing element which is designed to bear in fluid-tight fashion against the radial seat surface of the valve seat in the shut-off position, wherein the radial sealing element has at least one axially extending projection, and the valve piston has at least one corresponding, axially extending recess in which the projection is received, and wherein the recess is connected by a pressure equalization line to the extinguishing fluid inlet.
Related art, like McAuliffe (U.S. 2014/0124059) and Lewandowski (U.S. 2012/0285551), teach a similar device comprising a valve with a valve piston having a radial seal designed to bear in fluid-tight fashion against the radial seat surface of a valve seat. However, they do not teach a pressure equalization line connected to the recess of the valve piston, wherein the recess is configured to house the radial seal element. It would not be obvious to modify these references to include the missing structure because the modification would be considered hindsight rationale, since Examiner asserts that this configuration is not taught by any prior art. 
Claims 5, 15 and 16 are allowed for further limiting claim 14, from which they depend on.
Regarding independent claim 18, the prior art does not teach a quick-opening valve for an extinguishing fluid vessel, comprising: an extinguishing fluid inlet disposed along an inlet axis, an extinguishing fluid outlet disposed along an outlet axis, a flow chamber which extends from the extinguishing fluid inlet to the extinguishing fluid outlet, a valve piston disposed in a piston chamber, a valve seat, wherein the valve piston is movable back and forth between an opened-up position and a shut-off position such that the valve piston and the valve seat, in the shut-off position, bear against one another in fluid-tight fashion and, in the opened-up position, are spaced apart from one another such that the extinguishing fluid inlet and the extinguishing fluid outlet are fluidically connected to one another, and a piston housing in which the valve piston is mounted so as to be movable, wherein the piston housing is arranged in the flow chamber so as to be flowed around by extinguishing fluid when the valve piston is in the opened-up position, wherein the inlet axis of the extinguishing fluid inlet and the outlet axis of the extinguishing fluid outlet are substantially aligned to one another, wherein the valve piston comprises a hollow valve piston that, in the shut-off position, fluidically connects the extinguishing fluid inlet and the piston chamber, wherein the hollow valve piston defines a central flow passage having a central axis aligned with the inlet axis of the extinguishing fluid inlet, wherein, in the piston housing, there is provided an overpressure line which extends from the extinguishing fluid inlet to the extinguishing fluid outlet and which is closed off with respect to a passage of fluid by an overpressure safety device, and wherein the overpressure line is designed to discharge the overpressure in fluid communication with the extinguishing fluid outlet after triggering of the overpressure safety device, wherein the overpressure safety device is a rupturing element, which is arranged in a section of the overpressure line.
Related art, like McAuliffe and Perez (U.S. 6,216,721), teach a similar device including an overpressure safety device (controllable valve 82 of Perez). However, Perez does not teach the overpressure device being a rupturing element. It would not be obvious to modify the control valve 82 with a rupturing element because doing so would destroy how the device of Perez operates. Perez teaches a controllable valve 82 to control the pressure differences in between the inlet and the outlet of the valve. If one was to include a rupturing element instead of a controllable valve, it would not be possible to control the pressures across the valve. Therefore, such a modification would not be proper or obvious to make. Examiner asserts that these limitations are not taught by the prior art. 
Claims 2-4, 6-13, 19-25 and 29-31 are allowed for further limiting claim 18, from which they depend on.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752